DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
Claims 1-14, received 9/6/2019, are pending for examination.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 6/9/2020 was considered.
Drawings
The drawings were received on 9/6/2019.  These drawings are accepted.
Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Ueda, US 6,301,026 B1 discloses a similar holographic system including a transparent substrate, a photopolymer holographic material, using a laser for edge illumination of the transparent substrate, and wherein the holographic film may be formed on the top or bottom surface of the transparent substrate (see at 
Kim et al., US 2016/0033710 A1 a similar holographic system including a transparent substrate, a holographic material, using a laser for edge illumination of the transparent substrate, and wherein the holographic film may be formed on the top or bottom surface of the transparent substrate (see at least figures 1-4, and paragraphs [0011], [0014], [0020]-[0021], [0034]-[0037] and [0070]); and
Phillips et al., US 5,710,645 discloses a holographic system having a similar recording geometry (see at least figures 1-3).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-4, 6-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Upatnieks, U.S. Patent Number 4,643,515 (hereafter Upatnieks).
Regarding claim 1, Upatnieks discloses a holographic image recording method (see at least figure 1), comprising:
a preparation step: stacking a holographic negative film (see at least figure 1, element 102) on a transparent substrate (see at least figure 1, element 104), wherein the transparent substrate comprises a first surface, a second surface and at least one light entering area, the first surface and the second surface are spaced from each other by a thickness, and the holographic negative film is stacked on the first surface or the second surface (see at least figure 1);
an irradiation step: emitting object light and at least one reference light, wherein the object light irradiates the first surface of the transparent substrate, and the at least one reference light irradiates the at least one light entering area to enter the transparent substrate (see at least figure 1, elements 130 and 118) and undergoes multiple times of total reflections in the thickness to form total internal reflected light (see at least figure 1 and column 1, line 56 through column 2, line 12); and
a recording step: generating a holographic image interference line by a mutual interference between the total internal reflected light and the object light, and recording the holographic image interference line on the holographic negative film in a photosensitive manner (see at least figure 1 and column 1, line 50 through column 2, line 12).
Regarding claim 2, Upatnieks discloses that the transparent substrate in the preparation step also comprises a side surface; the side surface is connected with the 
Regarding claim 3, Upatnieks discloses that the object light and the at least one reference light in the irradiation step are coherent light beams (see at least figure 1, element 112 and column 3, lines 1-3).
Regarding claim 4, Upatnieks discloses that the object light and the at least one reference light in the irradiation step are respectively generated by light emitted by one light-emitting unit and irradiating a beam splitter (see at least figure 1, element 116 and column 3, lines 1-3).
Regarding claims 6-9, Upatnieks discloses that the holographic layer records the holographic image interference line on the holographic negative film manufactured in the holographic image recording method according to claim 1, 2, 3 or 4 (see at least figure 1 and column 1, line 50 through column 2, line 12, and column 2, line 59 through column 3, line 53).
Regarding claim 11, Upatnieks discloses a holographic image reconstruction method (see at least figures 2-4), comprising:
a preprocessing step: preparing a holographic image film, wherein the holographic image film comprises a light transmission layer (see at least figures 2-4, elements 204, 302 and 402) and a holographic layer (see at least figures 2-4, elements 200, 308 and 412), the light transmission layer comprises a first surface, a second surface and an incident area, the first surface and the second surface are spaced from 
a reconstruction step: emitting reconstruction light into the light transmission layer through the incident area, and performing multiple times of total reflections in the height to form total internal reflected light (see at least figures 2-4, elements 212, 210, 318, 300, 418 and 400, as well as column 4, line 36 through column 5, line 13); and
an imaging step: irradiating, by the total internal reflected light, the holographic image interference line to form a holographic image (see at least element 222, as well as column 4, line 21 through column 5, line 13).
Regarding claim 12, Upatnieks discloses that the light transmission layer in the preprocessing step also comprises a side edge surface; the side edge surface is connected with the outer circumferences of the first surface and the second surface; and the incident area is arranged on the side edge surface, the first surface or the second surface (see at least figures 2-4, elements 212, 210, 318, 300, 418 and 400).
Regarding claim 13, Upatnieks discloses that the reconstruction light in the reconstruction step is emitted by a light-emitting unit, and the light-emitting unit is adjacent to the incident area (see at least element 212).

Claim(s) 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Studeny et al., U.S. Patent Application Publication Number 2020/0183328 A1 (hereafter Studeny).
Regarding claim 11, Studeny discloses a holographic image reconstruction method (see at least figures 1a-1c), comprising:

a reconstruction step: emitting reconstruction light into the light transmission layer through the incident area, and performing multiple times of total reflections in the height to form total internal reflected light (see at least figures 1a-1c, element 32); and
an imaging step: irradiating, by the total internal reflected light, the holographic image interference line to form a holographic image (see at least figures 1a-1c, element 38).
Regarding claim 12, Studeny discloses that the light transmission layer in the preprocessing step also comprises a side edge surface; the side edge surface is connected with the outer circumferences of the first surface and the second surface; and the incident area is arranged on the side edge surface, the first surface or the second surface (see at least figures 1a-1c, elements 32 and 28).
Regarding claim 13, Studeny discloses that the reconstruction light in the reconstruction step is emitted by a light-emitting unit, and the light-emitting unit is adjacent to the incident area (see at least figures 1a-1c, elements, 32, 28 and paragraph [0068]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Upatnieks, U.S. Patent Number 4,643,515 (hereafter Upatnieks) in view of Caulfield, U.S. Patent Number 5,515,184 (hereafter Caulfield).
Regarding claims 5 and 14, it is interpreted that hologram display apparatus of Upatnieks uses visible wavelengths of light as the reference light so that the displayed hologram may be visible to an observer. Additionally, it would not be reasonable for one of ordinary skill in the optical arts to interpret the transparent substrate of Upatnieks to be thinner than 1520 nm (e.g. 2 times 760 nm). However, Upatnieks does not explicitly disclose that the thickness of the transparent substrate is equal to or greater than the double of a wavelength of the reference light.
However, Caulfield teaches forming a holographic film on a surface of a transparent substrate wherein a thickness of the transparent substrate is much greater than the wavelength of reference light (see at least column 1, lines 24-35).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the method of Upatnieks to include the teachings of Caulfield so that the thickness of the transparent substrate is equal to or greater than the double of a wavelength of the reference light, for the purpose of effectively coupling incident light into the transparent substrate. Finally, one would not have made the transparent so thin that it is cost prohibitive and difficult to manufacture, as well as being very fragile, and would have made the thickness of the transparent substrate be equal to or greater than the double of a wavelength of the reference light, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 10, Upatnieks in view of Caulfield discloses that the holographic layer records the holographic image interference line on the holographic negative film manufactured in the holographic image recording method according to claim 5 (see at least figure 1 and column 1, line 50 through column 2, line 12, and column 2, line 59 through column 3, line 53 of Upatnieks).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Studeny et al., U.S. Patent Application Publication Number 2020/0183328 A1 (hereafter Studeny) in view of Caulfield, U.S. Patent Number 5,515,184 (hereafter Caulfield).
Regarding claim 14, it is interpreted that hologram display apparatus of Studeny uses visible wavelengths of light as the reference light so that the displayed hologram may be visible to an observer. Additionally, it would not be reasonable for one of ordinary skill in the optical arts to interpret the transparent substrate of Studeny to be thinner than 1520 nm (e.g. 2 times 760 nm). However, Studeny does not explicitly disclose that the thickness of the transparent substrate is equal to or greater than the double of a wavelength of the reference light.

Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the method of Studeny to include the teachings of Caulfield so that the thickness of the transparent substrate is equal to or greater than the double of a wavelength of the reference light, for the purpose of effectively coupling incident light into the transparent substrate. Finally, one would not have made the transparent so thin that it is cost prohibitive and difficult to manufacture, as well as being very fragile, and would have made the thickness of the transparent substrate be equal to or greater than the double of a wavelength of the reference light, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to have the thickness of the transparent substrate be equal to or greater than the double of a wavelength of the reference light, for the purpose of having a transparent substrate that is easy to manufacture, has sufficient structural rigidity for supporting the holographic film, and so that incident light may be effectively coupled into the transparent substrate. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Derek S. CHAPEL
Primary Examiner
Art Unit 2872